Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, and Species A in the reply filed on 9/27/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,641,632. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims can be found in the patent claims. Regarding claim 1 of the application, claim 1 of the patent discloses a priming valve (claim 1, line 20) comprising a valve comprising a fluid flow path, and fluid inlet at a first end of the fluid path (claim 1, lines 22-23), a fluid outlet at a second end of the fluid flow path (claim 1, lines 26-27), a valve seat (claim 1, line 27), and a connector configured to move relative to the valve seat (claim 1, lines 29-30).  The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes more features and is therefore more specific. It has been held that the generic claims are anticipated by the specific claims.  See In re Goodman, USPQ2d 2010 (Fed. Cir. 1993).
Dependent claims correspond as shown below:
Application
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
10,641,632
1
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the administrable fluid source" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 16, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 8,210,501).
Regarding claim 1, Lee discloses a valve.  The term “priming valve” is interpreted to be an intended used limitation.  The valve of Lee is capable of performing a priming function and therefore meets the functional limitation of “priming valve” as claimed.  Lee discloses a valve comprising a fluid flow path A (fig. 4), a fluid inlet 232 at a first end of the fluid flow path (col. 3, line 50; fig. 4), a fluid outlet 13 at a second end of the fluid flow path (col. 13, lines 18-19; fig. 4), a valve seat 20/23 (col. 3, lines 9-10; fig. 3), and a connector 10 (col. 3, lines 9-10; fig. 3) configured to move relative to the valve seat (figs. 4, 5 show movement of the connector relative to the valve seat).
Regarding claim 2, the claim language “the connector is configured to move relative to the valve seat in response to a threshold pressure within the fluid flow path to allow fluid to flow between the fluid inlet and the fluid outlet” [emphasis added] is interpreted to be a functional limitation.  Lee does not appear to explicitly disclose this feature, however it is clearly capable of operating as claimed.  Pressure applied to the inlet forces edge 151 away from valve head 21 against the biasing force of the spring 40 (figs. 4, 5).
Regarding claim 4, Lee discloses that the connector comprises a sidewall extending between an inlet end and an outlet end of the connector, wherein the valve seat comprises a sidewall extending between and inlet end and an outlet end of the valve seat, and wherein at least a portion of the valve seat extends within the connector such that an inner surface of the sidewall of the connector faces an outer surface of the sidewall of the valve seat (see fig. 5 annotated below).

    PNG
    media_image1.png
    383
    1021
    media_image1.png
    Greyscale

Regarding claim 5, Lee discloses that the outer surface of the sidewall of the valve seat comprises a lip portion 25 that extends radially outward from the sidewall of the valve seat (fig. 4), and wherein the inner surface of the sidewall of the connector is slidingly and sealing engaged with the lip portion of the valve seat (col. 4, lines 44-46).
Regarding claim 6, Lee discloses that the lip portion comprises an O-ring (col. 3, line 42; fig. 4).
Regarding claim 16, the limitations “configured to connect to an inlet configured to deliver the fluid from the administrable fluid source to a fluid pathway that provides the fluid to a medical device” is interpreted to be an intended use limitation.  The valve of Lee is capable of being connected at the fluid outlet, for example as shown in fig. 16, and capable of administering any fluid delivered through the valve to a medical device that is connected to the valve.

Regarding claim 17, Lee discloses a fluid port comprising a fluid channel, a fluid inlet at a first end of the fluid channel and a fluid outlet at a second end of the fluid channel (hose 3 partially shown in fig. 16; col. 3, lines 62-65: hose is understood to include a fluid channel, inlet and outlet as claimed), a priming calve attached to the fluid outlet as the second end of the fluid channel (fig. 16), wherein the priming valve is configured to prevent fluid flow from the fluid outlet at the second end of the fluid channel when closed (fig. 5), and wherein the priming valve is configured to open to allow the flow of fluid from the fluid outlet at the second end of the fluid channel in response to a threshold pressure within the fluid channel (fig. 4; pressure applied to the inlet forces edge 151 away from valve head 21 against the biasing force of the spring 40).  The term “priming valve” is interpreted to be an intended used limitation.  The valve of Lee is capable of performing a priming function and therefore meets the functional limitation of “priming valve” as claimed.  Claim 17 recites “a flow sensor sub-assembly for sensing flow of a fluidic medicament” which is interpreted to be an intended use limitation.  The system of Lee is capable of delivering flow of any fluid including medicament, and is interpreted to be a sensor because the valve opens upon flow of a threshold pressure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Claim 3 calls for the threshold pressure to be 5-50 psi.  Lee fails to disclose the pressure.  Applicant has failed to provide criticality to this value.  Therefore, it would have been a matter of obvious design choice to choose the threshold pressure as claimed as it is the result of the strength of the spring 40.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cordes (US 8,800,966).
Regarding claim 7, Lee discloses that an inner surface of the sidewall of the valve seat defines a first portion of the fluid flow path extending from the first fluid inlet of the valve to at least one opening in the sidewall of the valve seat, and the inner surface of the sidewall of the connector and the outer surface of the sidewall of the valve seat define a second portion of the fluid flow path extending from the opening  toward the fluid outlet of the valve (see fig. 4 annotated below).  

    PNG
    media_image2.png
    440
    996
    media_image2.png
    Greyscale

Claim 7 differs from Lee in calling for the opening in the sidewall of the valve seat to be located in a direction toward the fluid outlet of the valve with respect to the lip portion of the valve seat. Cordes teaches a valve of similar construction to Lee and the claimed invention, and further wherein the valve body includes a lip 93 that forms a seal against the inner surface of the connector body to ensure that a fluid tight seal is formed between the two members so that fluid cannot leak between the valve body and the connector (fig. 7; col. 7, lines 10-16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee to include a lip on the valve seat such that the opening is located in a direction toward the fluid outlet with respect to the lip as taught by Cordes to provide a seal that prevents leakage of the fluid from the opening toward the inlet end of the valve.
Allowable Subject Matter
Claims 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Also, note that these claims are subject to a double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art fails to teach or fairly suggest the connector configured to move axially away from the inlet end of the valve seat in a direction toward the outlet end of the valve seat in response to the threshold pressure within the fluid flow path to allow the fluid to flow between the inlet and the outlet, in combination with the features of the invention, substantially as claimed.
Claims 9-13 are allowable at least based on their dependence from claim 8.
Regarding claim 14, the prior art fails to teach or fairly suggest an additional flow path in combination with the features of the invention, substantially as claimed.  Lee discloses a safety valve for an inflatable device and therefore teaches away from such an additional flow path.
Regarding claim 15, the prior art fails to teach or fairly suggest the inner surface of the sidewall of the connector and the outer surface of the sidewall of the valve seat angled as claimed, in combination with the feature of the invention, substantially as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783